Carpinello, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Holmes v Selsky, 283 AD2d 754; Curtis v Goord, 274 AD2d 808).
Cardona, P. J., Mercure, Crew III and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.